 1   WO
 2
 3
 4
 5
 6                        IN THE UNITED STATES DISTRICT COURT
 7                              FOR THE DISTRICT OF ARIZONA
 8
 9   Nicholas Alozie,                                 No. CV-16-03944-PHX-ROS
10                 Plaintiff,                         ORDER
11   v.
12   Arizona Board of Regents, et al.,
13                 Defendants.
14
15         The parties seek an extension of the deadline for final supplementation of discovery.
16   Good cause appearing, the extension will be granted. The Court will also reschedule the
17   status conference.
18         Accordingly,
19         IT IS ORDERED the Motion to Extend Time (Doc. 114) is GRANTED. The
20   deadline for supplementing all discovery is extended to February 13, 2019.
21         IT IS FURTHER ORDERED the status hearing set for February 8, 2019, is
22   RESET for February 21, 2019, at 3:30 p.m.
23         IT IS FURTHER ORDERED the deadline for the parties’ revised joint statement
24   regarding dispositive motions set for January 22, 2019, is RESET for February 14, 2019.
25         IT IS FURTHER ORDERED the dispositive motion deadline set for February
26   19, 2019, is RESET for March 5, 2019. The Joint Proposed Pretrial Order and other
27   ...
28   ...
 1   pretrial documents shall be filed no later than March 12, 2019 or, if dispositive motions
 2   are filed, 30 days following resolution of those motions.
 3          Dated this 18th day of January, 2019.
 4
 5
 6                                                     Honorable Roslyn O. Silver
 7                                                     Senior United States District Judge

 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28


                                                -2-
